Citation Nr: 0005134	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a right hip 
disorder.

2.	Entitlement to service connection for a back disorder.	


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

On appeal the veteran appears to raise the issues of 
entitlement to service connection for cervical and thoracic 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.	The veteran has not presented a claim of entitlement to 
service connection for a right hip disorder that is plausible 
or capable of substantiation. 

2.	The claim of entitlement to service connection for a back 
disorder is plausible.
	

CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for a right 
hip disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.	The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a).
	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right hip and 
back disorders.  The legal question to be answered initially 
is whether the veteran has presented evidence of well-
grounded claims; that is, claims that are plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
with respect to these claims and there is no duty to assist 
him further in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for a right hip 
disorder is not well grounded, and that the claim for a back 
disorder is well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Further, arthritis may be presumed 
to have been incurred during service if it becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Not Well-Grounded Claim

The service medical records show that in December 1943, the 
veteran complained of right hip pain after falling off a 
truck and injuring the joint.  X-ray examination was 
negative.  The diagnosis was a right hip contusion.  The 
appellant returned to duty five days after the injury.  

The remainder of the service medical records, including the 
November 1945 discharge examination, are negative for any 
findings, treatment or diagnosis of a right hip disorder. 

Post-service medical records reveal that the veteran was 
treated in February 1967 at Clay County Hospital for a right 
hip sprain.  A history of an injury several weeks earlier was 
noted, however.  Moreover, no examiner has linked this 
disorder with the appellant's active duty service.  Further, 
the appellant has not submitted any competent evidence 
otherwise suggesting such a nexus.  While James E. Carter, 
M.D., in September 1997 and October 1998 private medical 
statements, noted a history of the veteran having injured his 
hip in the service, such evidence is simply information 
recorded by a medical examiner because it is unenhanced by 
any additional medical comment, and hence it does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Indeed, the only evidence 
presented by the veteran that tends to show a connection 
between his right hip disorder and service are his own 
statements, including his January 2000 hearing testimony.  
However, his lay assertions of record claiming to relate his 
disorder to service, are not competent evidence relating a 
present condition to the appellant's military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A well grounded claim requires competent evidence linking the 
current disability to the veteran's active duty service.  In 
the absence of such evidence the Board finds that the 
appellant has failed to fulfill his statutory burden of 
submitting a well grounded claim of entitlement to service 
connection for a right hip disorder.  Under such 
circumstances this claim is denied as not well grounded. 
 
B.  Well-Grounded Claim

As indicated above, with respect to the veteran's claim for 
service connection for a back disorder, the Board finds that 
the veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a). 

In this respect, the service medical records are negative for 
any findings, treatment or diagnosis of a back disorder. 

Postservice, in September 1997 and October 1998 private 
medical statements, James E. Carter, M.D., indicated that he 
had treated the veteran for back injuries and lumbar disc 
disease that began when he had a fall in 1944.  At that time, 
he fell and hit on his lower back and hip.  He was reported 
to have been seen in the early 1940s by Dr. Carter's uncle.  
Dr. Carter indicated that he had started practicing with his 
uncle in 1958; that he had access to the chart, history and 
files concerning the veteran; and that he had knowledge that 
he had definitely injured his back in the service and was 
given a "medical discharge" for injuries received at that 
time.  Physical examination revealed marked rigidity of the 
lumbar spine with scar formation.  He had at least five 
surgeries since his initial injury on the lower lumbar spine.  
It was Dr. Carter's medical opinion that the veteran's fall, 
while a member of the U.S. Navy, caused his back problem.

In light of Dr. Carter's September 1997 and October 1998 
private medical 
statements, providing a nexus between the current back 
disorder and service, the Board concludes that the veteran's 
claim for service connection for this disorder is well 
grounded.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.

The claim for service connection for a back disorder is 
plausible.


REMAND

In considering the merits of the appellant's claim the Board 
again observes that the service medical records are negative 
for any complaints or findings pertaining to this disorder.  
The record also reflects that the appellant was not issued a 
medical discharge at separation.  While Dr. Carter's 
statements are sufficient to establish this claim as well 
grounded, it is well to observe that they are not 
corroborated by contemporaneously recorded medical records.  
Moreover, a review of the clinical records which have been 
added to the claims folder discloses an inconsistent history.  

In this regard, in an April 1987 letter to the Hartford 
Insurance Company Arthur Bond, M.D., refers to a back injury 
sustained in a 1968 accident.  Further, an October 1971 
Baptist Hospital neurological consultation noted a two year 
history of back pain following an injury sustained while 
operating heavy machinery, and a February 1974 physical 
examination conducted at Baptist Hospital notes a five year, 
not thirty year, history of back pain, with a history of back 
surgery beginning in 1971.  

In light of the foregoing conflicting evidence the Board 
concludes that further development is in order.  Therefore, 
this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
his back disorder.  If VA was the 
provider of choice, the specific medical 
center or outpatient clinic utilized must 
be identified.  The RO should 
specifically request that veteran provide 
the complete addresses for the Army Corps 
of Engineers located in Celina, 
Tennessee, the Hartsville Nuclear Power 
Plant located in Hartsville, Tennessee, 
and Carl R. Hampf, M.D., of Baptist 
Hospital located in Nashville, Tennessee.  
Following receipt of the veteran's 
response, the RO should request the 
veteran's 1948 physical examination 
report and X-ray studies from the Army 
Corps of Engineers; his 1977 physical 
examination report and X-ray studies from 
the Hartsville Nuclear Power Plant; and 
the veteran's current medical records 
from Carl R. Hampf, M.D., of Baptist 
Hospital in Nashville. 

2.	After completion of the foregoing the 
veteran should be afforded a VA 
orthopedic and neurological examinations, 
by a board certified orthopedist and a 
board certified neurologist, to determine 
the etiology of any back disorder, 
including arthritis.  The veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  If the examiners 
determine that the veteran has a back 
disorder, they must offer an opinion as 
to whether it is at least as likely as 
not that this disorder was caused, or 
aggravated, by the veteran's military 
service.  If the examiners find that any 
currently diagnosed back disorder is not 
related to service the examiners must 
then distinguish their opinion from that 
offered by Dr. Carter.  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.  If the orthopedist and 
neurologist reach differing conclusions 
they should meet in an attempt to 
reconcile their opinions.

3.	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
any examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Upon completion of the above development, the RO should 
readjudicate the remaining issue on appeal.  If the 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to 
respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


